Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 27, 2017

                                     No. 04-17-00550-CV

                                       Norma LOPEZ,
                                         Appellant

                                              v.

          STAR VASCULAR LLC DBA STAR VASCULAR ACCESS CENTER,
                                Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-15308
                       Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
        Appellant’s brief was due on December 11, 2017. See TEX. R. APP. P. 38.6(a). Ten days
later, Appellant filed a pro se motion for a twenty-day extension of time to file her brief. We
construe her request as a twenty-day extension from the date of her motion.
       Appellant’s motion is GRANTED. Appellant’s brief is due on January 10, 2018.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court